3 N.Y.2d 888 (1957)
In the Matter of Robert A. Pabian et al., Appellants,
v.
Everett F. McNab et al., Constituting the Board of Elections of the County of Suffolk, et al., Respondents.
Court of Appeals of the State of New York.
Argued September 6, 1957.
Decided September 6, 1957.
Francis J. Costello for appellant.
Lloyd P. Dodge, County Attorney (Pierson R. Hildreth and William L. Underwood, Jr., of counsel), for Board of Elections of the County of Suffolk, respondent.
Sidney L. Mitchell for Charles Maier, respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order affirmed; no opinion.